Case 1:20-cv-00664-DDD-JPM Document 21 Filed 04/01/21 Page 1of1PagelD#: 172

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION

THAMBYMUTHTHU PERINPARASA CIVIL DOCKET NO. 1:20-CV-00664
#A203-675-750, SEC P
Plaintiff

VERSUS JUDGE DEE D. DRELL
WILLIAM P BARR ET AL, MAGISTRATE JUDGE PEREZ-MONTES
Defendants

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge (ECF No. 20), noting the absence of objections thereto, and
concurring with the Magistrate Judge’s findings under the applicable law; |

IT IS HEREBY ORDERED that the Petition for Writ of Habeas Corpus (ECF
No. 6) is DENIED and DISMISSED WITHOUT PREJUDICE.

ae Apel
THUS, DONE AND SIGNED at Alexandria, Louisiana, this / day of March

2021.

 
   

 

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
